Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Egan (US Patent 5,417,700).
Regarding claim 19, Egan discloses a system for forming a looped suture, the system comprising:
a suture supply assembly configured to supply a thread (threading mechanism in housing 12, for supplying suture material 26 – see col. 5, lines 46-54 and claim 8); and
a welding assembly configured to secure a loop in the thread, the welding assembly including an active anvil assembly, the active anvil assembly including an anvil member (anvil 30), a first sensor operably connected to the anvil member, and a control assembly (controller for regulating energy imparted to the suture material to create optimum welding – see col. 6, lines 30-35).
	It is the examiner’s position that the controller for regulating energy imparted to the suture material inherently requires a sensor to provide feedback to the controller to create the optimum welding. Further, since the ultrasonic welding horn 38 and anvil 30 are interconnected within the apparatus 10, the positioning of such a sensor within the system meets the limitation of being operatively connected to the anvil member.
Regarding claim 20, Egan discloses a positioning assembly configured to position a first section of the thread adjacent a second section of the thread to form the loop in the thread (suture material 26 shown in Figs. 9A-B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,038,688. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims are contained within or made obvious by claims 1-16 of U.S. Patent No. 9,038,688. 
In particular, ‘688 recites active anvil assembly for use in forming a looped suture, the active anvil assembly comprising: an anvil member for supporting a length of thread; a first sensor operably connected to the anvil member; a first adjustable stage supporting the anvil member and selectively translatable in a first direction and in a second direction for positioning the anvil member; a second adjustable stage supporting the first adjustable stage and selectively translatable in a third direction and in a fourth direction for positioning the anvil member; a mounting member for selectively raising and lowering the anvil member; and a control assembly for actuating the mounting member to raise and lower the anvil member in response to feedback provided by the first sensor (claim 1); 
wherein the first sensor is configured to measure at least one of force, torque or distance (claim 2); and
wherein the anvil member is configured to operate with an ultrasonic welding horn to join a first length of the thread and a second length of the thread to form a loop in the thread (claim 3).

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,314,576. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims are contained within or made obvious by claims 1-14 of U.S. Patent No. 10,314,576.
In particular, ‘576 recites active anvil assembly comprising: an anvil member for supporting at least a length of a thread; an anvil base for supporting the anvil member; a mounting assembly supporting the second adjustable stage, the mounting assembly including a mounting base, a mounting member, and a control assembly, the control assembly being configured to selectively raise and lower the mounting member relative to the mounting base to raise and lower the anvil member (claim 1); 
further including a first sensor operably connected to the anvil member (claim 2);
wherein the first sensor is configured to measure at least one of force, torque or distance (claim 3); and
wherein the anvil member is configured to operate with an ultrasonic welding horn to join a first length of the thread and a second length of the thread to form a loop in the thread (claim 4).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in a system for forming a looped suture comprising: a suture supply assembly configured to supply a thread; a positioning assembly; and a welding assembly configured to secure the loop in the thread, the prior art does not teach or make obvious the concept of an active anvil assembly, the active anvil assembly including, an anvil member; a first sensor operably connected to the anvil member, the first sensor configured to provide at least one of force, torque or distance feedback; and a control assembly in the manner claimed by the applicant.
Regarding claim 9, in a system for forming a looped suture, the system comprising: a welding assembly configured for securing a first length of a thread to a second length of the thread to form a loop in the thread, the welding assembly including: an ultrasonic welding horn, the prior art does not teach or make obvious the concept of an active anvil assembly configured for retaining the first and second lengths of the thread during welding of the loop in the thread, the active anvil assembly including an anvil member and a first sensor connected to the anvil member, the first sensor configured for providing at least one of force, torque or distance feedback in the manner claimed by the applicant.

Claims 1-18 would be patentable if applicant files proper terminal disclaimers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745